                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

UNILOC USA, INC. ET AL,                  §
                                         §
       Plaintiffs,                       §
                                         §          No. 2:17-CV-00736-JRG-RSP
v.                                       §
                                         §
HUAWEI DEVICE USA, INC. ET               §
AL,                                      §
                                         §
       Defendants.                       §

                                      ORDER

      Before the Court are Defendants' Objections (Dkt. No. 75) to Magistrate Judge

Payne’s
  .     Report and Recommendation (Dkt. No. 72), which recommended the denial of

Defendants' Motion to Dismiss (Dkt. No. 32). After reviewing Magistrate Judge Payne’s

Report and Recommendation and the objections made by Defendants, the

undersigned overrules the Defendants’ objections and adopts Judge Payne’s

Report and Recommendation. Defendants' Motion to Dismiss (Dkt. No. 32) is therefore

denied.
      SIGNED this 19th day of December, 2011.
     So ORDERED and SIGNED this 7th day of January, 2019.




                                                ____________________________________
                                                RODNEY GILSTRAP
                                                UNITED STATES DISTRICT JUDGE
